Citation Nr: 0323347	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1948 to November 
1957 and from April 1961 to April 1971.  He died in May 2000.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Salt Lake City, Utah (RO), which denied the benefit sought on 
appeal.


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the appellant's claim 
at this time.

As a preliminary matter, the Board notes that while the 
appellant's appeal was pending, there was a significant 
change in the law pertaining to VA benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the 
appellant's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  This legislation is 
applicable to the appellant's claim.  Nonetheless, notice of 
the appellant's rights and responsibilities under the VCAA, 
as well as VA's responsibilities in assisting the appellant 
in the development of her claim for service connection of the 
veteran's death, was not provided by the RO.  As a 
consequence, the appellant's claim was certified to the Board 
without the appellant being given appropriate notice of her 
rights and responsibilities, and VA's responsibilities under 
the VCAA.

Therefore, the appellant's claim must be remanded to the RO 
to ensure that the appellant is given proper notice of her 
rights and responsibilities under the VCAA and to ensure that 
all duty to notify and duty to assist obligations of the VA 
are met.

A review of the record discloses that the appellant's claims 
file includes a June 2002 statement from Robert A. 
Stephenson, M.D.  The statement from Dr. Stephenson indicates 
that he had treated the veteran in January 2000 for his 
prostate cancer.  Dr. Stephenson also stated that the veteran 
was initially diagnosed and treated for prostate cancer in 
1995, and that by the time he saw the veteran in 2000, the 
veteran had "massively extensive local disease,  . . . as 
well as metastatic disease."  Dr. Stephenson stated that the 
veteran's prostate cancer had a "prolonged natural 
history", which "[took] many years to develop."   He also 
opined that the veteran's prostate cancer was "contracted . 
. . while [the veteran served] in the Armed Forces" and that 
it was "highly probable that [the veteran] developed 
[prostate cancer] many years prior while in the military."  
A review of the veteran's claims file indicates that the RO 
has not made an attempt to obtain the veteran's complete 
clinical records from Dr. Stephenson.  See VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the appellant's claim, the RO should again attempt to 
associate the records from Dr. Stephenson with the claims 
file.

Also, the medical rationale for Dr. Stephenson's opinion is, 
at best, unclear.  He should be asked to provide a rationale 
for his opinion.

The veteran's death certificate was completed by Gary Page, 
M.D., and notes onset of the veteran's prostate cancer 29 
years earlier (i.e., 1971), which suggests onset during 
military service.  Dr. Page should also be asked for the 
medical rationale for his conclusion.

Finally, in light of the above statements from Drs. 
Stephenson and Page, the Board concludes a VA medical opinion 
is needed to determine whether the veteran's cause of death 
was related to his service or his service-connected benign 
prostatic hypertrophy.  It is unclear from the medical 
evidence of record whether the veteran's prostate cancer was 
related to any prostate symptomatology or experiences during 
service.  It is unclear whether Drs. Stephenson or Page 
reviewed any of the veteran's service medical records or 
other medical records in rendering their opinions, so the 
probative value of the opinions is in question.  An informed, 
well-reasoned medical opinion is needed in this case.  As 
such, the Board finds that a VA medical opinion by an 
appropriate specialist is necessary in order to determine the 
nature and etiology of the veteran's prostate cancer, 
including whether this disease was causally or etiologically 
related to the veteran's service-connected benign prostatic 
hypertrophy.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c).

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
appellant is expected to provide in 
support of the claim and the evidence, if 
any, that the RO will obtain for her.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In particular, the appellant should 
provide the names and addresses of all 
health care providers who treated the 
veteran for any prostate-related 
symptomatology from his April 1971 
separation from service until his death 
in May 2000.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment.  In addition, 
the appellant should complete a release 
form authorizing VA to request all of the 
veteran's clinical records from Dr. 
Robert A. Stephenson, M.D.

2.  The RO should send a letter to Dr. 
Stephenson, along with a copy of his June 
2002 letter, and ask him to provide a 
medical rationale for his opinion.  Ask 
him to state what medical records he 
reviewed when rendering this opinion.  If 
no response is received, provide the 
appellant an opportunity to get this 
information from Dr. Stephenson.

3.  The RO should send a letter to Dr. 
Page (the address is on the veteran's 
death certificate), along with a copy of 
the death certificate, and ask him to 
provide a medical rationale for his 
opinion that the veteran's prostate 
cancer began in 1971.  Ask him to state 
what medical records he reviewed when 
rendering this opinion.  If no response 
is received, provide the appellant an 
opportunity to get this information from 
Dr. Page.

4.  After obtaining any evidence 
identified by the appellant or allowing 
her an appropriate response period, send 
the veteran's claims files to the 
appropriate VA physician (i.e., urology 
and/or oncology) for a medical opinion as 
to the etiology of the veteran's prostate 
cancer.  The examiner should be provided 
a full copy of this remand, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.    

The physician is requested to review all 
pertinent records associated with the 
claims files, with special attention to:  
the veteran's service medical records 
documenting prostate symptomatology, the 
report of a September 1999 VA examination 
(prostatic hypertrophy not related to 
subsequent development of prostate cancer 
and etiology of the veteran's prostate 
cancer unknown), the veteran's death 
certificate (onset of prostate cancer in 
1971), and the June 2002 letter from Dr. 
Stephenson (highly probable veteran 
developed prostate cancer while in the 
military).  Then, the physician should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
prostate cancer was causally or 
etiologically related to his period of 
active service, including his service-
connected benign prostatic hypertrophy, 
and the physician should also indicate an 
approximate onset of the veteran's 
prostate cancer.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  

5.  Upon completion of the above, 
thoroughly review the claims file and 
take all other proper measures to ensure 
full and complete compliance with the 
duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  Ensure that the medical opinion 
requested above answers all questions 
asked.  If it does not, it must be 
returned to the physician for corrective 
action.

6.  Then, readjudicate the appellant's 
claim.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case, which 
includes citation to 38 C.F.R. § 3.159 
(2002).  Afford the appellant a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claim.  The appellant's 
cooperation in this effort is both critical and appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


